Exhibit 10.1
[U.S. $1,000,000,000 364-DAY SENIOR REVOLVING CREDIT FACILITY]
 
CREDIT AGREEMENT
dated as of August 13, 2010
among
APACHE CORPORATION,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
CITIBANK, N.A.,
BANK OF AMERICA, N.A., and
GOLDMAN SACHS BANK USA,
as Co-Syndication Agents
 
J.P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,
BANC OF AMERICA SECURITIES, LLC and
GOLDMAN SACHS BANK USA,
as Co-Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1    
SECTION 1.1 Defined Terms
    1  
SECTION 1.2 Classification of Loans and Borrowings
    15  
SECTION 1.3 Terms Generally
    16  
SECTION 1.4 Accounting Terms; GAAP
    16    
ARTICLE II The Credits
    16    
SECTION 2.1 The Facility; Commitments
    16  
SECTION 2.2 Loans and Borrowings
    17  
SECTION 2.3 Requests for Borrowings
    18  
SECTION 2.4 [Intentionally Omitted]
    18  
SECTION 2.5 Funding of Borrowings
    18  
SECTION 2.6 Extension of Revolving Commitment Termination Date and of Revolving
Commitments
    19  
SECTION 2.7 Interest Elections
    21  
SECTION 2.8 Termination and Reduction of Commitments
    22  
SECTION 2.9 Repayment of Loans; Evidence of Debt
    23  
SECTION 2.10 Prepayment of Loans
    23  
SECTION 2.11 Fees
    24  
SECTION 2.12 Interest
    24  
SECTION 2.13 Alternate Rate of Interest
    25  
SECTION 2.14 Increased Costs
    25  
SECTION 2.15 Break Funding Payments
    26  
SECTION 2.16 Taxes
    27  
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    28  
SECTION 2.18 Mitigation Obligations; Replacement of Lenders
    29  
SECTION 2.19 Defaulting Lenders
    30    
ARTICLE III Representations and Warranties
    31    
SECTION 3.1 Organization
    31  
SECTION 3.2 Authorization and Validity
    31  
SECTION 3.3 Government Approval and Regulation
    31  
SECTION 3.4 Pension and Welfare Plans
    31  
SECTION 3.5 Regulation U
    32  
SECTION 3.6 Taxes
    32  
SECTION 3.7 Subsidiaries; Restricted Subsidiaries
    32    
ARTICLE IV Conditions
    32    
SECTION 4.1 Effectiveness
    32  
SECTION 4.2 All Loans
    33  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V Affirmative Covenants
    34    
SECTION 5.1 Financial Reporting and Notices
    34  
SECTION 5.2 Compliance with Laws
    35  
SECTION 5.3 Maintenance of Properties
    35  
SECTION 5.4 Insurance
    35  
SECTION 5.5 Books and Records
    35  
SECTION 5.6 Use of Proceeds
    36    
ARTICLE VI Financial Covenant
    36    
SECTION 6.1 Ratio of Total Debt to Capital
    36    
ARTICLE VII Negative Covenants
    36    
SECTION 7.1 Liens
    36  
SECTION 7.2 Mergers
    38  
SECTION 7.3 Asset Dispositions
    38  
SECTION 7.4 Transactions with Affiliates
    38  
SECTION 7.5 Restrictive Agreements
    38  
SECTION 7.6 Guaranties
    38    
ARTICLE VIII Events of Default
    38    
SECTION 8.1 Listing of Events of Default
    38  
SECTION 8.2 Action if Bankruptcy
    40  
SECTION 8.3 Action if Other Event of Default
    40    
ARTICLE IX Agents
    41    
ARTICLE X Miscellaneous
    42    
SECTION 10.1 Notices
    42  
SECTION 10.2 Waivers; Amendments
    44  
SECTION 10.3 Expenses; Indemnity; Damage Waiver
    45  
SECTION 10.4 Successors and Assigns
    46  
SECTION 10.5 Survival
    48  
SECTION 10.6 Counterparts; Integration; Effectiveness
    48  
SECTION 10.7 Severability
    49  
SECTION 10.8 Right of Setoff
    49  
SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    49  
SECTION 10.10 Markit Data
    50  
SECTION 10.11 Headings
    52  
SECTION 10.12 Confidentiality
    52  
SECTION 10.13 Interest Rate Limitation
    53  
SECTION 10.14 USA PATRIOT Act Notice
    54  
SECTION 10.15 NO ORAL AGREEMENTS
    54  

ii



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
EXHIBITS:
   
 
   
Exhibit A
  Form of Legal Opinion of Thompson & Knight LLP
Exhibit B
  Form of Compliance Certificate
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Form of Borrowing/Interest Election Request
 
   
SCHEDULES:
   
 
   
Schedule 2.1
  Commitments
Schedule 3.7
  Subsidiaries; Restricted Subsidiaries
Schedule 7.1
  Liens

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of August 13, 2010, is among APACHE
CORPORATION, a Delaware corporation (“Borrower”), the LENDERS (as defined below)
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and CITIBANK,
N.A., BANK OF AMERICA, N.A. and GOLDMAN SACHS BANK USA, as Co-Syndication
Agents.
     Borrower, Lenders, the Administrative Agent, and the other Agents party
hereto hereby agree as follows:
ARTICLE I
Definitions
     SECTION 1.1 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Accepting Lenders” is defined in Section 2.6.
     “Acquisitions” means the acquisitions to be consummated pursuant to any of
the following agreements: (a) that certain Purchase and Sale Agreement, dated as
of July 20, 2010, by and between BP America Production Company, as Seller, and
ZPZ Delaware I LLC, as Buyer, relating to the Permian assets; (b) that certain
Purchase and Sale Agreement, dated as of July 20, 2010, by and between BP Egypt
Company and BP Exploration (Delta) Limited, as Sellers, and ZPZ Egypt
Corporation LDC, as Buyer, relating to the Egyptian assets; and (c) that certain
Partnership Interest and Share Purchase and Sale Agreement, dated as of July 20,
2010, by and between BP Canada Energy, as Seller, and Apache Canada Ltd., as
Buyer, relating to the Canadian assets.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means each of the Administrative Agent, and the Co-Syndication
Agents.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Credit Agreement, as it may be amended,
supplemented, restated or otherwise modified and in effect from time to time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, and (c) the LIBO Rate in
effect on such day for a one-month interest period plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rating Level” means (a) at any time the ratings established or
deemed to have been established by Moody’s, S&P, and Fitch for the Index Debt
are equivalent ratings, the level set forth in the chart below under the heading
“Applicable Rating Level” (a “Level”) opposite the ratings under the headings
“Moody’s” and “S&P/Fitch”, and (b) if the ratings established or deemed to have
been established by Moody’s, S&P and Fitch for the Index Debt shall fall within
different Levels, the Applicable Rating Level shall be based on the highest two
ratings, unless the highest two ratings shall fall within different Levels in
which case the Applicable Rating Level shall be based on the lower of the
highest two ratings, provided, however, that for purposes of the foregoing, (i)
“≥” means a rating equal to or more favorable than; “≤” means a rating equal to
or less favorable than; “>” means a rating greater than; “<” means a rating less
than; (ii) if Moody’s, S&P, or Fitch shall not have in effect a rating for the
Index Debt (other than by reason of the circumstances referred to in the
penultimate sentence appearing before the table below), then, notwithstanding
anything to the contrary, the Applicable Rating Level shall be based on the
highest of the two existing ratings; (iii) if only one of Moody’s, S&P, and
Fitch shall have in effect a rating for the Index Debt (other than by reason of
the circumstances referred to in the penultimate sentence of this definition),
then the Applicable Rating Level shall be the rating that is one Level below the
rating established by such party; and (iv) if the ratings established or deemed
to have been established by Moody’s, S&P and Fitch for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or Fitch), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rating
Level shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s, S&P or Fitch shall change, or
if any such rating agency shall cease to be in the business of rating corporate
debt obligations, Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rating Level shall be determined by
reference to the rating most recently in effect prior to such change or
cessation. Changes in the Applicable Rating Level will occur automatically
without prior notice.

2



--------------------------------------------------------------------------------



 



          Applicable Rating Level   Moody’s   S&P/Fitch Level I   ≥ A2   ≥ A    
      Level II   A3   A-           Level III   Baa1   BBB+           Level IV  
Baa2   BBB           Level V   ≤ Baa3   ≤ BBB-

For example, if the Moody’s rating is Baa1, the S&P rating is BBB, and the Fitch
rating is A-, Level III shall apply.
     “Arrangers” is defined in Article IX.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 2.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
     “Authorized Officer” means the Chairman, the President, the Executive Vice
President and Chief Financial Officer and the Vice President and Treasurer of
Borrower, and any officer or employee of Borrower specified as such to the
Administrative Agent in writing by any of the aforementioned officers of
Borrower.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or consented to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning assigned to such term in the Preamble.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

3



--------------------------------------------------------------------------------



 



     “Borrowing Request” means a request by Borrower for a Borrowing in
accordance with Section 2.3, in substantially the form of Exhibit D or any other
form approved by the Administrative Agent.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital” means the consolidated shareholder’s equity of Borrower and its
Subsidiaries plus the consolidated Debt of Borrower and its Subsidiaries.
     “CDS Margin” means, for any Determination Date, a rate per annum equal to
the Borrower’s credit default swap mid-rate spread for senior, unsecured,
non-credit enhanced debt of Borrower with a maturity of one year as reported
(and, if necessary, interpolated by Markit) by Markit through its service as of
the close of business, New York time, on the Business Day immediately preceding
such Determination Date, obtained by the Administrative Agent from such website
on such Determination Date. Notwithstanding the foregoing, the “CDS Margin” in
effect at any time shall not be less than the amount set forth in the pricing
grid below (the “Pricing Grid”) under the heading “Floor” and shall not exceed
the amount set forth in the Pricing Grid under the heading “Cap” (the “CDS
Margin Cap”) (in each case expressed as a rate per annum), corresponding to the
Applicable Rating Level in effect on such Determination Date:

          Applicable Rating Level:   Floor   Cap Level I   50.0 bps   150.0 bps
          Level II   75.0 bps   200.0 bps           Level III   100.0 bps  
250.0 bps           Level IV   125.0 bps   300.0 bps           Level V   150.0
bps   350.0 bps

If the CDS Margin is unavailable for any Determination Date for any Loan, then
Borrower and the Administrative Agent shall negotiate in good faith for a period
of up to 30 days after the CDS Margin becomes unavailable (the “Negotiation
Period”) to agree on an alternative method of establishing the CDS Margin. The
CDS Margin at any time the Determination Date for which falls during the
Negotiation Period and prior to the time an amendment specified in the next
sentence has been executed or when the CDS Margin has again become available
shall be based upon the CDS Margin for the most recent Determination Date prior
to the Negotiation Period. In the event that an amendment hereof executed by
Borrower and each Lender and specifying an alternative method for establishing
the CDS Margin shall not have been delivered to the Administrative Agent on or
prior to the last day of the Negotiation Period, then until such amendment is
delivered to the Administrative Agent, the CDS Margin at any time the
Determination Date for which falls subsequent to the end of the Negotiation
Period and prior to

4



--------------------------------------------------------------------------------



 



the time such amendment has been executed or when the CDS Margin has again
become available shall be a rate per annum equal to the CDS Margin Cap as set
forth in the Pricing Grid corresponding to the Applicable Rating Level in effect
on such Determination Date. Each change in the CDS Margin shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. Changes in the
CDS Margin will occur automatically without prior notice.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.
     “Certificate of Extension” means a certificate of Borrower, executed by an
Authorized Officer and delivered to the Administrative Agent, in a form
acceptable to the Administrative Agent, which requests an extension of the then
scheduled Maturity Date pursuant to Section 2.6.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.16(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment or Term Commitment as then in effect. The amount of the Commitment
represents such Lender’s maximum Credit Exposure hereunder. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.1, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$1,000,000,000.
     “Commitment Fee” is defined in Section 2.11(a).
     “Commitment Fee Rate” means, for any day, the applicable rate per annum set
forth below under the caption “Commitment Fee Rate”, based upon the Applicable
Rating Level applicable on such date:

      Applicable Rating Level:   Commitment Fee Rate Level I   10.0 bps      
Level II   12.5 bps       Level III   17.5 bps       Level IV   25.0 bps      
Level V   35.0 bps

5



--------------------------------------------------------------------------------



 



Each change in the Commitment Fee Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change. Changes in the Commitment
Fee Rate will occur automatically without prior notice.
     “Consolidated Assets” means the total assets of the Borrower and its
subsidiaries which would be shown as assets on a consolidated balance sheet of
Borrower and its subsidiaries prepared in accordance with GAAP.
     “Consolidated Tangible Net Worth” means (i) the consolidated shareholder’s
equity of Borrower and its Subsidiaries (determined in accordance with GAAP),
less (ii) the amount of consolidated intangible assets of Borrower and its
Subsidiaries, plus (iii) the aggregate amount of any non-cash write downs, on a
consolidated basis, by Borrower and its Subsidiaries during the term hereof.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 (b) or 414 (c) of the Internal Revenue Code
or Section 4001 of ERISA.
     “Co-Syndication Agents” means Citibank, N.A., Bank of America, N.A. and
Goldman Sachs Bank USA, in their capacity as co-syndication agents.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans at such time.
     “Credit Party” means the Administrative Agent or any Lender.
     “Data Provider” is defined in Section 10.10(b).
     “Debt” of any Person means indebtedness, including capital leases, shown as
debt on a consolidated balance sheet of such Person prepared in accordance with
GAAP.
     “Declining Lenders” is defined in Section 2.6.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

6



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon (i) the Administrative Agent’s receipt of such certification in form
and substance satisfactory to it, and (ii) compliance in full by such Lender
with its funding obligations under this Agreement as of the date of such
certification, or (d) has become the subject of a Bankruptcy Event.
     “Designated User” means a Person designated as such by a Lender or the
Administrative Agent.
     “Determination Date” means, at any time, (a) the date two (2) Business Days
before the commencement of the Interest Period applicable to such Loan or (b) in
the case of an Interest Period of six months’ duration, (i) as to any date
during the first three-month period during such Interest Period, the date
specified in clause (a) or (ii) as to any date during the second three-month
period during such Interest Period, the date that is the last Business Day of
the first three-month period during such Interest Period.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means a date agreed upon by Borrower and the
Administrative Agent as the date on which the conditions specified in
Section 4.1 of this Agreement are satisfied (or waived in accordance with
Section 10.2 of this Agreement).
     “Effectiveness Notice” means a notice and certificate of Borrower properly
executed by an Authorized Officer of Borrower addressed to the Lenders and
delivered to the Administrative Agent, whereby Borrower certifies satisfaction
of all the conditions precedent to the effectiveness under Section 4.1 of this
Agreement.
     “Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including consent decrees and
administrative orders) relating to public health and safety and protection of
the environment.

7



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VIII.
     “Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed

8



--------------------------------------------------------------------------------



 



by any other jurisdiction in which Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by Borrower under
Section 2.18(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to Section 2.16(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by it.
     “Fitch” means Fitch, Inc. and any affiliate or successor thereto that is a
nationally recognized rating agency in the United States.
     “Foreign Lender” means any Lender that is not organized under the laws of,
or resident, in the United States. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles as in effect from
time to time, applied on a basis consistent with the most recent financial
statements of Borrower and its Subsidiaries delivered to the Lenders pursuant
hereto.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Hazardous Material” means (a) any “hazardous substance,” as defined by
CERCLA; (b) any “hazardous waste,” as defined by the Resource Conservation and
Recovery Act; or (c) any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance within the meaning of any other
Environmental Law.
     “Indebtedness” of any Person means all (i) Debt, and (ii) guaranties or
other contingent obligations in respect of the Debt of any other Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of Borrower that is not guaranteed by any other
Person or subject to any other credit enhancement.

9



--------------------------------------------------------------------------------



 



     “Interest Election Request” means a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.7, in substantially the form
of Exhibit D or any other form approved by the Administrative Agent.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three (3) months’
duration after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Administrative Agent, such other
day, in the calendar month that is one, two, three or six months (or, with the
consent of each Lender, nine or twelve months) thereafter, in each case as
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
     “JPMorgan” means JPMorgan Chase Bank, N.A.
     “Lenders” means the Persons listed on Schedule 2.1 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the applicable British Bankers’ Association Settlement Rate for
deposits in dollars (for delivery on the first day of such Interest Period)
appearing on the Reuters “LIBOR01” screen (or on any successor or substitute
screen provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen
of such service, as reasonably determined by the Administrative Agent and
Borrower from time to time for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

10



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, pledge, lien, encumbrance, charge, or security
interest of any kind, granted or created to secure Indebtedness; provided,
however, that, with respect to any prohibitions of Liens on Property, the
following transactions shall not be deemed to create a Lien to secure
Indebtedness; (i) production payments and (ii) liens required by statute and
created in favor of U.S. governmental entities to secure partial, progress,
advance, or other payments intended to be used primarily in connection with air
or water pollution control.
     “Loan” means a Loan made pursuant to Section 2.1.
     “Loan Document” means this Agreement, any Borrowing Request, any Interest
Election Request, any Certificate of Extension, any Notice of Term-Out, any
Assignment and Acceptance, any election notice, the agreement with respect to
fees described in Section 2.11(b), and each other agreement, document or
instrument delivered by Borrower or any other Person in connection with this
Agreement, as such may be amended, restated, supplemented or otherwise modified
from time to time.
     “Loans” means the Revolving Loans or the Term Loans made by the Lenders to
Borrower pursuant to this Agreement.
     “Markit” means Markit Group Limited or its successor.
     “Markit Data” is defined in Section 10.10(a).
     “Material Adverse Effect” means, as to any matter, that such matter could
reasonably be expected to materially and adversely affect the assets, business,
properties, condition (financial or otherwise) of Borrower and its Subsidiaries
taken as a whole. No matter shall be considered to result, or be expected to
result, in a Material Adverse Effect unless such matter causes Borrower and its
Subsidiaries, on a consolidated basis, to suffer a loss or incur a cost equal to
at least ten percent (10%) of Borrower’s Consolidated Tangible Net Worth.
     “Maturity Date” means either the Revolving Commitment Termination Date, or,
upon receipt by the Administrative Agent of the Notice of Term-Out, the Term
Commitment Termination Date.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency in the United States.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Notice of Term-Out” means a notice from Borrower, executed by an
Authorized Officer and delivered to the Administrative Agent, which requests the
extension of Term Loans pursuant to Section 2.1(b).
     “Obligations” means, at any time, the sum of (i) the outstanding principal
amount of any Loans plus (ii) all accrued and unpaid interest and Commitment
Fees plus (iii) all other obligations of Borrower to any Lender or any Agent,
whether or not contingent, arising under or in connection with any of the Loan
Documents.

11



--------------------------------------------------------------------------------



 



     “Original Revolving Commitment Termination Date” means August 12, 2011.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participants” is defined in Section 10.4(e).
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Pension Plan” means a “pension plan,” as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which a
Borrower or any corporation, trade or business that is, along with a Borrower, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Person” means any natural person, corporation, limited liability company,
unlimited liability company, joint venture, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan as its prime rate in effect at its principal office in
New York City which rate may not be the lowest rate offered; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
     “Property” means (i) any property owned or leased by Borrower or any
Subsidiary, or any interest of Borrower or any Subsidiary in property, which is
considered by Borrower to be capable of producing oil, gas, or minerals in
commercial quantities, (ii) any interest of Borrower or any Subsidiary in any
refinery, processing or manufacturing plant owned or leased by Borrower or any
manufacturing plant owned or leased by Borrower or any Subsidiary, (iii) any
interest of Borrower or any Subsidiary in all present and future oil, gas, other
liquid and gaseous hydrocarbons, and other minerals now or hereafter produced
from any other Property or to which Borrower or any Subsidiary may be entitled
as a result of its ownership of any Property, and (iv) all real and personal
assets owned or leased by Borrower or any Subsidiary used in the drilling,
gathering, processing, transportation, or marketing of any oil, gas, and other
hydrocarbons or minerals, except (a) any such real or personal assets related
thereto employed in transportation, distribution or marketing or (b) any
interest of Borrower or any Subsidiary in, any refinery, processing or
manufacturing plant, or portion thereof, which property described in clauses
(a) or

12



--------------------------------------------------------------------------------



 



(b), in the opinion of the Board of Directors of Borrower, is not a principal
plant or principal facility in relation to the activities of Borrower and its
Subsidiaries taken as a whole.
     “Register” has the meaning set forth in Section 10.4.
     “Regulation U” means any of Regulations T, U or X of the Board from time to
time in effect and shall include any successor or other regulations or official
interpretations of said Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System or any successor Person.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Replacement Lenders” is defined in Section 2.6(c)(ii).
     “Required Lenders” means Lenders having in the aggregate 51% of the
aggregate total Commitments, or, if the Commitments have been terminated,
Lenders holding 51% of the aggregate unpaid principal amount of the outstanding
Obligations.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.
     “Restricted Subsidiary” means any Subsidiary of Borrower that owns any
asset representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States or Canada, including, without limitation, Apache Canada Ltd., a
corporation organized under the laws of the Province of Alberta, Canada, or is
otherwise designated by Borrower in writing to the Administrative Agent.
     “Revolving Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans in an aggregate principal amount at any
one time outstanding up to but not exceeding the amount set forth opposite such
Lender’s name on Schedule 2.1 hereto, as such commitment may be (a) reduced from
time to time pursuant to Section 2.8, (b) reduced or increased from time to time
pursuant to Section 2.6 or pursuant to assignments by or to such Lender pursuant
to Section 10.4 and (c) terminated pursuant to Sections 4.1, 8.2 or 8.3.
     “Revolving Commitment Termination Date” shall mean the earliest of:
     (a) the Original Revolving Commitment Termination Date, or such other later
date as may result from any extension requested by Borrower and consented to by
some or all of the Lenders pursuant to Section 2.6.
     (b) the date on which the Revolving Commitments are terminated in full or
reduced to zero pursuant to Section 2.8; and

13



--------------------------------------------------------------------------------



 



     (c) the date on which the Revolving Commitments otherwise are terminated in
full and reduced to zero pursuant to the terms of Sections 4.1, 8.2 or 8.3.
Upon the occurrence of any event described in clause (b) or (c), the Revolving
Commitments shall terminate automatically and without any further action.
     “Revolving Loan” means any loan made by the Lenders pursuant to
Section 2.1(a) of this Agreement.
     “S&P” means Standard & Poor’s and any successor thereto that is a
nationally-recognized rating agency in the United States.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “subsidiary” means, with respect to any Person, any corporation or other
similar entity of which more than 50% of the outstanding capital stock (or other
equity) having ordinary voting power to elect a majority of the Board of
Directors of such corporation or entity (irrespective of whether or not at the
time capital stock or any other class or classes of such corporation or entity
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned by such Person.
     “Subsidiary” means any subsidiary of Borrower; provided, however, that in
all events the following Persons shall not be deemed to be Subsidiaries of
Borrower or any of its Subsidiaries: Apache Offshore Investment Partnership, a
Delaware general partnership, Apache Offshore Petroleum Limited Partnership, a
Delaware limited partnership, Main Pass 151 Pipeline Company, a Texas general
partnership, and Apache 681/682 Joint Venture, a Texas joint venture.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans pursuant to Section 2.1(b) of this Agreement in
an aggregate principal amount equal to the lesser of (i) the Credit Exposure
outstanding to all Lenders as of the Revolving Commitment Termination Date or
(ii) the amount of the Revolving Commitments in effect immediately prior to the
termination of the Revolving Commitments on the Revolving

14



--------------------------------------------------------------------------------



 



Commitment Termination Date; provided, however, that after the Revolving
Commitment Termination Date, there shall be no obligation to make Term Loans.
     “Term Commitment Termination Date” shall mean the earliest of:
     (a) the date occurring one year after the Revolving Commitment Termination
Date;
     (b) the date on which the Term Commitments are terminated in full or
reduced to zero pursuant to Section 2.8; and
     (c) the date on which the Term Commitments otherwise are terminated in full
and reduced to zero pursuant to the terms of Sections 4.1 8.2 or 8.3.
Upon the occurrence of any event described in clause (b) or (c), the Term
Commitments shall terminate automatically and without any further action.
     “Term Loan” means any loan made by the Lenders pursuant to Section 2.1(b)
of this Agreement on the Revolving Commitment Termination Date.
     “Transactions” means the execution, delivery and performance by Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.
     “2009 Financials” is defined in Section 4.1(d).
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “Unrestricted Subsidiary” means any Subsidiary of Borrower that is not a
Restricted Subsidiary.
     “Unused Commitments” means, for any period, an amount equal to (ii) the
then aggregate amount of the Commitments less (i) the aggregate principal amount
of then outstanding Loans.
     “Welfare Plan” means a “welfare plan,” as such term is defined in
Section 3(1) of ERISA.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by

15



--------------------------------------------------------------------------------



 



Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or Type (e.g., a “Eurodollar
Borrowing”).
     SECTION 1.3 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies the Administrative Agent that Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
The Credits
     SECTION 2.1 The Facility; Commitments. Subject to the terms and conditions
set forth herein, each Lender agrees to make Loans to the Borrower described in
this Section 2.1.
     (a) Revolving Loans. From time to time on or after the Effective Date and
prior to the Revolving Commitment Termination Date, each Lender shall make
Revolving Loans under this Section to Borrower in an aggregate principal amount
that will not result in (a) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Credit Exposures exceeding the
total Commitments. Subject to the conditions herein, Borrower may borrow, prepay
and reborrow Revolving Loans.

16



--------------------------------------------------------------------------------



 



     (b) Term Loans. On the Revolving Commitment Termination Date (unless such
date shall occur as a result of clause (c) of the definition thereof) and upon
receipt of a Notice of Term-Out no less than three (3) days prior to the
Revolving Commitment Termination Date, each outstanding Revolving Loan will
convert into a Term Loan of like amount. No amounts paid or prepaid with respect
to the Term Loan may be reborrowed; provided, however, that Term Loans may be
converted and continued, at the election of Borrower, if not earlier prepaid,
through the Maturity Date. Eurodollar Loans for which the Interest Period shall
not have terminated as of the Revolving Commitment Termination Date shall be
continued as Eurodollar Loans for the applicable Interest Period and ABR Loans
shall be continued as ABR Loans after the Revolving Commitment Termination Date,
unless Borrower shall have elected otherwise by delivery of a Borrowing Request.
In accordance with Section 2.7, Borrower may elect to convert Borrowings
pursuant to the Term Commitments into Borrowings of a different Type or to
continue such Borrowings and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor; provided that Borrower shall not be entitled to elect
to convert or continue any Borrowings if the Interest Period requested with
respect thereto would end after the Maturity Date. Any principal repayments
received on the Revolving Commitment Termination Date for Revolving Loans not
converted into Term Loans shall be applied first to ABR Loans and, after ABR
Loans have been paid in full, to Eurodollar Loans, unless Borrower shall have
otherwise instructed the Administrative Agent in writing. Upon a Lender’s
Revolving Loans being converted into Term Loans, such Lender shall have no
further Commitment to make additional Loans.
     (c) Term-Out Fee. In the event that Borrower delivers a Notice of Term-Out
pursuant to Section 2.1(b), Borrower shall pay to the Administrative Agent, for
the account of Lenders, a term-out fee equal to 100 basis points on each
Lender’s pro rata portion of the Borrowings which remain outstanding at the time
of the Revolving Commitment Termination Date, which term-out fee shall be paid
by Borrower in immediately available funds by wire transfer to Administrative
Agent on the date of delivery of the Notice of Term-Out.
     SECTION 2.2 Loans and Borrowings.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (including any continuation
or conversion of existing Loans made in connection therewith). At the time that
each ABR Borrowing is made, such Borrowing shall be in an

17



--------------------------------------------------------------------------------



 



aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (including any continuation or conversion of existing Loans made in
connection therewith); provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
     SECTION 2.3 Requests for Borrowings. To request a Borrowing, Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.2:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.4 [Intentionally Omitted].
     SECTION 2.5 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
designated

18



--------------------------------------------------------------------------------



 



by Borrower from time to time in a written notice to the Administrative Agent
executed by two Authorized Officers of Borrower.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on the requested date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate or a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of Borrower, the interest rate
applicable to Loans made in such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.6 Extension of Revolving Commitment Termination Date and of
Revolving Commitments.
     (a) Subject to the other provisions of this Agreement and provided that no
Event of Default has occurred and is continuing, the total Revolving Commitments
shall be effective for an initial period from the Effective Date to the Original
Revolving Commitment Termination Date; provided that the applicable Revolving
Commitment Termination Date, and concomitantly the total Revolving Commitments,
may be extended for successive 364-day periods expiring on the date which is
364 days from the then scheduled Revolving Commitment Termination Date. If
Borrower shall request in a Certificate of Extension delivered to the
Administrative Agent at least 90 days prior to a date which is the then
applicable Revolving Commitment Termination Date that the Revolving Commitment
Termination Date be extended for 364 days from the then scheduled Revolving
Commitment Termination Date, then the Administrative Agent shall promptly notify
each Lender of such request and each Lender shall notify the Administrative
Agent, no later than 75 days prior to the then applicable Revolving Commitment
Termination Date, whether such Lender, in the exercise of its sole discretion,
will extend the Revolving Commitment Termination Date for such 364-day period.
Any Lender which shall not timely notify the Administrative Agent whether it
will extend the Revolving Commitment Termination Date shall be deemed to not
have agreed to extend the Revolving Commitment Termination Date. No Lender shall
have any obligation whatsoever to agree to extend the Revolving Commitment
Termination Date. Any agreement to extend the Revolving Commitment Termination
Date by any Lender shall be irrevocable, except as provided in Section 2.6(c).
     (b) If all Lenders notify the Administrative Agent pursuant to clause
(a) of this Section 2.6 of their agreement to extend the Revolving Commitment
Termination Date, then the Administrative Agent shall so notify each Lender and
Borrower, and such extension shall be effective without other or further action
by any party hereto for such additional 364-day period.

19



--------------------------------------------------------------------------------



 



     (c) If Lenders constituting at least the Required Lenders approve the
extension of the then scheduled Revolving Commitment Termination Date (such
Lenders agreeing to extend the Maturity Date herein called the “Accepting
Lenders”) and if one or more Lenders shall notify, or be deemed to notify, the
Administrative Agent pursuant to clause (a) of this Section 2.6 that they will
not extend the then scheduled Revolving Commitment Termination Date (such
Lenders herein called the “Declining Lenders”), then (A) the Administrative
Agent shall promptly so notify Borrower and the Accepting Lenders, (B) the
Accepting Lenders shall, upon Borrower’s election to extend the then scheduled
Revolving Commitment Termination Date in accordance with clause (i) or
(ii) below, extend the then scheduled Revolving Commitment Termination Date and
(C) Borrower shall, pursuant to a notice delivered to the Administrative Agent,
the Accepting Lenders and the Declining Lenders, no later than the tenth (10th)
day following the date by which each Lender is required, pursuant to
Section 2.6(a), to approve or disapprove the requested extension of the total
Revolving Commitments, either:
     (i) elect to extend the Revolving Commitment Termination Date and direct
the Declining Lenders to terminate their Revolving Commitments, which
termination shall become effective on the date which would have been the
Revolving Commitment Termination Date except for the operation of this Section.
On the date which would have been the Revolving Commitment Termination Date
except for the operation of this Section, (x) Borrower shall deliver a notice of
the effectiveness of such termination to the Declining Lenders with a copy to
the Administrative Agent and (y) Borrower shall pay in full in immediately
available funds all Obligations of Borrower owing to the Declining Lenders,
including any amounts required pursuant to Section 2.15, and (z) upon the
occurrence of the events set forth in clauses (x) and (y), the Declining Lenders
shall each cease to be a Lender hereunder for all purposes, other than for
purposes of Sections 2.14 through 2.17 and Section 10.3, and shall cease to have
any obligations or any Revolving Commitment hereunder, other than to the Agents
pursuant to Article IX, and the Administrative Agent shall promptly notify the
Accepting Lenders and Borrower of the new Revolving Commitments; or
     (ii) elect to extend the Revolving Commitment Termination Date and, prior
to or no later than the then scheduled Revolving Commitment Termination Date,
(A) to replace one or more of the Declining Lenders with another lender or
lenders reasonably acceptable to the Administrative Agent (such lenders herein
called the “Replacement Lenders”) and (B) Borrower shall pay in full in
immediately available funds all Obligations of Borrower owing to any Declining
Lenders which are not being replaced, as provided in clause (i) above; provided
that (x) any Replacement Lender shall purchase, and any Declining Lender shall
sell, such Declining Lender’s rights and obligations hereunder without recourse
or expense to, or warranty by, such Declining Lender being replaced for a
purchase price equal to the aggregate outstanding principal amount of the
Obligations payable to such Declining Lender plus any accrued but unpaid
interest on such Obligations and accrued but unpaid fees or other amounts owing
in respect of such Declining Lender’s Revolving Loans and Revolving Commitments
hereunder, and (y) upon the payment of such amounts referred to in clause(x) and
the execution of an Assignment and Acceptance by such Replacement Lender and
such Declining Lender, such Replacement Lender shall constitute a Lender
hereunder and such Declining Lender being so replaced shall no longer constitute
a Lender (other than for purposes of Sections

20



--------------------------------------------------------------------------------



 



2.14 through 2.17 and Section 10.3), and shall no longer have any obligations
hereunder, other than to the Agents pursuant to Article IX; or
     (iii) elect to revoke and cancel the extension request in such Certificate
of Extension by giving notice of such revocation and cancellation to the
Administrative Agent (which shall promptly notify the Lenders thereof) no later
than the tenth (10th) day following the date by which each Lender is required,
pursuant to clause (a) of this Section, to approve or disapprove the requested
extension of the Revolving Commitment Termination Date, and concomitantly the
total Revolving Commitments.
If Borrower fails to timely provide the election notice referred to in this
clause (c), Borrower shall be deemed to have revoked and cancelled the extension
request in the Certificate of Extension and to have elected not to extend the
Revolving Commitment Termination Date.
     SECTION 2.7 Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request (or an ABR Borrowing if no Type is specified) and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request (or one month if no Interest Period is
specified). Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Borrower may, subject to the requirements of Section 2.2(c), elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

21



--------------------------------------------------------------------------------



 



     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies Borrower, then, so long as an Event of Default
is continuing, (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) unless repaid and provided the Indebtedness has
not been accelerated pursuant to Section 8.3, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
     SECTION 2.8 Termination and Reduction of Commitments.
     (a) The Revolving Commitments shall terminate on the Revolving Commitment
Termination Date. Unless previously terminated, the Term Commitments shall
terminate on the Maturity Date.
     (b) Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Credit Exposures would exceed the total
Commitments.
     (c) Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of

22



--------------------------------------------------------------------------------



 



the Commitments shall be permanent. Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.
     SECTION 2.9 Repayment of Loans; Evidence of Debt.
     (a) Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date or, if earlier, the date on which the Commitment of
such Lender relating to such Loan is terminated (except for termination of the
Commitment of the assigning Lender pursuant to Section 10.4(b)).
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by one or
more promissory notes. In such event, Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns and in a
form approved by the Administrative Agent). Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).
     SECTION 2.10 Prepayment of Loans.
     (a) Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
     (b) Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City

23



--------------------------------------------------------------------------------



 



time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and compensation for break funding, to the
extent required by Section 2.15.
     SECTION 2.11 Fees.
     (a) Borrower agrees to pay to the Administrative Agent for the account of
each Lender on a pro rata basis (based on Commitments) a commitment fee (the
“Commitment Fee”), which Commitment Fee shall accrue at the Commitment Fee Rate
on the daily amount of the Unused Commitments during the period from and
including the Effective Date to but excluding the Revolving Commitment
Termination Date. Accrued Commitment Fees shall be payable in arrears on the
first day of, April, July and October and the second day of January of each
year, as applicable, and on the Revolving Commitment Termination Date,
commencing on the first such date to occur after the Effective Date; provided
that any Commitment Fees accruing as of the date on which the Commitments
terminate shall be payable on demand. All Commitment Fees shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
     (b) Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the Administrative Agent.
     (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Commitment Fees, to the Lenders. Any and all fees paid shall not be
refundable under any circumstances.
     SECTION 2.12 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest on the
daily amount outstanding at the Alternate Base Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest on
the daily amount outstanding at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the CDS Margin; provided that, for all periods
after the Revolving Commitment Termination Date, the CDS Margin shall equal the
“CDS Margin Cap” (set forth in the definition of “CDS Margin”) corresponding to
the Applicable Rating Level in effect on any Determination Date
     (c) [Intentionally omitted].

24



--------------------------------------------------------------------------------



 



     (d) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Loans on the Maturity
Date; provided that (i) interest accrued pursuant to paragraph (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
     (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent demonstrable error.
     SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (i) the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
     SECTION 2.14 Increased Costs.

25



--------------------------------------------------------------------------------



 



     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
     (b) If any Lender reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section (together with the calculation
thereof) shall be delivered to Borrower and shall be conclusive absent
demonstrable error. Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
     SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant

26



--------------------------------------------------------------------------------



 



hereto (regardless of whether such notice may be revoked under Section 2.10(b)
and is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 2.18 then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive,
together with the calculation thereof, pursuant to this Section shall be
delivered to Borrower and to the Administrative Agent and shall be conclusive
absent demonstrable error. Borrower shall pay to the Administrative Agent for
the account of such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
     SECTION 2.16 Taxes.
     (a) Any and all payments by or on account of any obligation of Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if Borrower shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Borrower shall make such deductions and (iii) Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Borrower shall pay the Administrative Agent and each Lender, within
10 days after written demand therefor, the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than any such penalties or interest arising through the failure
of the Administrative Agent or Lender to act as a reasonably prudent agent or
lender, respectively), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent demonstrable error.

27



--------------------------------------------------------------------------------



 



     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate.
     SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) Borrower shall make each payment required to be made by it to the
Administrative Agent hereunder (whether of principal, interest or fees, or of
amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. All such payments shall be made to the
Administrative Agent, c/o Loan & Agency Services Group, JPMorgan Chase Bank,
N.A., 1111 Fannin Street, 10th Floor, Houston, Texas 77002-8069, Attention:
Ms. Monica Espitia, telephone no.: 713-427-6557, facsimile no.: 713-427-6307,
except that payments pursuant to Sections 2.14, 2.16 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties. If insufficient funds are received due to Borrower’s
entitlement to withhold amounts on account of Excluded Taxes in relation to a
particular Lender, such insufficiency shall not be subject to this
Section 2.17(b) but shall be withheld from and shall only affect payments made
to such Lender.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the

28



--------------------------------------------------------------------------------



 



Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(d), then the Administrative Agent may, in its
discretion, notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent to satisfy such Lender’s obligations
to it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its reasonable discretion.
     SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.14, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not

29



--------------------------------------------------------------------------------



 



subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) If any Lender requests compensation under Section 2.14, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender is a
Defaulting Lender hereunder, then Borrower may upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse or expense to, or warranty by, such Lender (in accordance with and
subject to the restrictions contained in Section 10.4), all its interests,
rights and obligations under this Agreement to an assignee designated by
Borrower which meets the requirements of Section 10.4(b) that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts), (iii) the assignee and assignor shall have entered
into an Assignment and Acceptance, and (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.
     SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) Fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11; and
     (b) the Commitment and Credit Exposure of such Defaulting Lender shall not
be included (in either the calculation of aggregate Commitments, outstanding
Obligations or otherwise) in determining whether the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 10.2); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender as
a Lender affected thereby pursuant to Section 10.2(b).
Borrower may elect to replace any Defaulting Lender in accordance with the
provisions of Section 2.18(b). In the event that the Administrative Agent and
Borrower each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment.

30



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
     In order to induce the Lenders and the Agents to enter into this Agreement
and the Lenders to make Loans hereunder, Borrower represents and warrants unto
the Agents and each Lender as set forth in this Article III.
     SECTION 3.1 Organization. Borrower is a corporation, and each of its
Subsidiaries is a corporation or other legal entity, in either case duly
incorporated or otherwise properly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority, permits and approvals, and is in good standing to
conduct its business in each jurisdiction in which its business is conducted
where the failure to so qualify would have a Material Adverse Effect.
     SECTION 3.2 Authorization and Validity. The execution, delivery and
performance by Borrower of this Agreement and each other Loan Document executed
or to be executed by it, are within Borrower’s corporate powers, have been duly
authorized by all necessary corporate action on behalf of it, and do not
(a) contravene Borrower’s articles of incorporation or other organizational
documents, as the case may be; (b) contravene any material contractual
restriction, law or governmental regulation or court decree or order binding on
or affecting Borrower or any Subsidiary; or (c) result in, or require the
creation or imposition of, any Lien, not permitted by Section 7.1, on any of
Borrower’s or any Subsidiary’s properties. This Agreement constitutes, and each
other Loan Document executed by Borrower will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of Borrower
enforceable in accordance with their respective terms subject as to enforcement
only to bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditor rights generally and to general principles
of equity.
     SECTION 3.3 Government Approval and Regulation. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by Borrower of this Agreement or any other Loan
Document. Neither Borrower nor any of its Subsidiaries is an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
     SECTION 3.4 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a lien under Section
302(f) of ERISA. No condition exists or event or transaction has occurred with
respect to any Pension Plan which would result in the incurrence by Borrower or
any member of the Controlled Group of any liability, fine or penalty in excess
of $100,000,000. Neither Borrower nor any member of the Controlled Group has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA.

31



--------------------------------------------------------------------------------



 



     SECTION 3.5 Regulation U. Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, Regulation U. Terms for which meanings are provided in
Regulations U are used in this Section with such meanings.
     SECTION 3.6 Taxes. Borrower and each of its Subsidiaries has to the best
knowledge of Borrower after due investigation filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except any such taxes or charges which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or which
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.7 Subsidiaries; Restricted Subsidiaries. Schedule 3.7 hereto
contains an accurate list of all of the presently existing Subsidiaries,
including, without limitation, Restricted Subsidiaries, of Borrower as of the
date of this Agreement, setting forth their respective jurisdictions of
incorporation or organization and the percentage of their respective capital
stock or, the revenue share attributable to the general and limited partnership
interests, as the case may be, owned by Borrower or other Subsidiaries. All of
the issued and outstanding shares of capital stock of such Subsidiaries which
are corporations have been duly authorized and issued and are fully paid and
non-assessable.
ARTICLE IV
Conditions
     SECTION 4.1 Effectiveness. This Agreement shall become effective upon the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.1.
     (a) Resolutions and Officers Certificates. The Administrative Agent shall
have received from Borrower a certificate, dated the Effective Date, of the
Secretary or Assistant Secretary of Borrower as to (i) resolutions of its
governing board, then in full force and effect authorizing the execution,
delivery and performance of this Agreement and each other Loan Document to be
executed by it; (ii) the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
executed by it; and (iii) its certificate of incorporation and bylaws; upon
which certificates each Lender may conclusively rely until it shall have
received a further certificate of an authorized officer of Borrower canceling or
amending such prior certificate.
     (b) Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Effective Date, addressed to the Administrative Agent, the
other Agents and all Lenders, from Thompson & Knight LLP, counsel to Borrower,
in substantially the form attached hereto as Exhibit A.
     (c) Closing Fees and Expenses. The Administrative Agent shall have received
for its own account, or for the account of each Lender and other Agent, as the
case may be, all fees, costs and expenses due and payable pursuant hereto.

32



--------------------------------------------------------------------------------



 



     (d) Financial Statements. The Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Borrower, stating that the
audited consolidated financial statements of Borrower and its Subsidiaries for
fiscal year 2009 (the “2009 Financials”) fairly present Borrower’s financial
condition and results of operations and that prior to the Effective Date no
material adverse change in the condition or operations of Borrower and its
Subsidiaries, taken as a whole, from that reflected in the 2009 Financials has
occurred and is continuing.
     (e) Environmental Warranties. In the ordinary course of its business,
Borrower conducts an ongoing review of the effect of existing Environmental Laws
on the business, operations and properties of Borrower and its Subsidiaries, in
the course of which it attempts to identify and evaluate associated liabilities
and costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Administrative Agent shall
have received a certificate, signed by an Authorized Officer of Borrower,
stating that after such review Borrower has reasonably concluded that existing
Environmental Laws are unlikely to have a Material Adverse Effect, or that
Borrower has established adequate reserves in respect of any required clean-up
or other remediation.
     (f) Effectiveness Notice. The Administrative Agent shall have received the
Effectiveness Notice.
     (g) Litigation. The Administrative Agent shall have received a certificate,
signed by an Authorized Officer of Borrower, stating that no litigation,
arbitration, governmental proceeding, Tax claim, dispute or administrative or
other proceeding shall be pending or, to the knowledge of Borrower, threatened
against Borrower or any of its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document.
     (h) Other Documents. The Administrative Agent shall have received such
other instruments and documents as any of the Agents or their counsel may have
reasonably requested.
The Administrative Agent shall notify Borrower, the other Agents and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.2) at or prior to 3:00 p.m., New
York City time, on September 30, 2010 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
     SECTION 4.2. All Loans. The obligation of each Lender to fund any Loan
which results in an increase in the aggregate outstanding principal amount of
Loans under this Agreement on the occasion of any Borrowing shall be subject to
the satisfaction of each of the conditions precedent set forth in this
Section 4.2.

33



--------------------------------------------------------------------------------



 



     (a) Compliance with Warranties and No Default. Both before and after giving
effect to any Borrowing, the following statements shall be true and correct:
(1) the representations and warranties set forth in Article III shall be true
and correct with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date); and (2) no Default or Event of
Default shall have then occurred and be continuing.
     (b) Borrowings. The Administrative Agent shall have received a Borrowing
Request for such Borrowing.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and all Obligations
shall have been paid in full and unless the Required Lenders shall otherwise
consent in writing, Borrower covenants and agrees with the Lenders that:
     SECTION 5.1. Financial Reporting and Notices. Borrower will furnish, or
will cause to be furnished, to each Lender and the Administrative Agent copies
of the following financial statements, reports, notices and information:

  (a)   within 90 days after the end of each Fiscal Year of Borrower, a copy of
the audited annual report for such fiscal year for Borrower and its
Subsidiaries, including therein consolidated balance sheets of Borrower and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
earnings and cash flow of Borrower and its Subsidiaries for such fiscal year, in
each case certified (without qualification) by independent public accountants of
nationally recognized standing selected by Borrower;     (b)   within 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
Borrower commencing with the fiscal quarter ending September 30, 2010, unaudited
consolidated balance sheets of Borrower and its Subsidiaries as of the end of
such fiscal quarter and consolidated statements of earnings and cash flow of
Borrower and its Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter, certified by an Authorized Officer of Borrower;     (c)  
together with the financial statements described in (a) and (b), above a
compliance certificate, in substantially the form of Exhibit B or any other form
approved by the Administrative Agent, executed by an Authorized Officer of
Borrower;     (d)   within five (5) days after the occurrence of each Default, a
statement of an Authorized Officer of Borrower setting forth details of such
Default and the action which Borrower has taken and proposes to take with
respect thereto;     (e)   promptly after the sending or filing thereof, copies
of all material public filings, reports and communications from Borrower, and
all reports and registration

34



--------------------------------------------------------------------------------



 



      statements which Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;     (f)
  immediately upon becoming aware of the institution of any steps by Borrower or
any other Person to terminate any Pension Plan, or the failure to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a Lien under Section 302(f) of ERISA, or the taking of any action with
respect to a Pension Plan which would reasonably be expected to result in the
requirement that Borrower furnish a bond or other security to the PBGC or such
Pension Plan, or the occurrence of any event with respect to any Pension Plan
which would reasonably be expected to result in the incurrence by Borrower of
any liability, fine or penalty in excess of $100,000,000, or any material
increase in the contingent liability of Borrower with respect to any
postretirement Welfare Plan benefit, notice thereof; and     (g)   such other
information respecting the financial condition or operations of Borrower or any
of its Subsidiaries as any Lender through the Administrative Agent may from time
to time reasonably request.

     SECTION 5.2. Compliance with Laws. Borrower will, and will cause each of
its Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders where noncompliance therewith may reasonably be
expected to have a Material Adverse Effect, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.
     SECTION 5.3. Maintenance of Properties. Borrower will, and will cause each
of its Subsidiaries to, maintain, preserve, protect and keep valid title to, or
valid leasehold interest in, all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to Section 7.1
and except for imperfections and other burdens of title thereto as do not in the
aggregate materially detract from the value thereof or for the use thereof in
their businesses (taken as a whole).
     SECTION 5.4. Insurance. Borrower will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies (subject to self-insured retentions) insurance with respect to its
properties and business against such casualties and contingencies and of such
types and in such amounts as is customary in the case of similar businesses.
     SECTION 5.5. Books and Records. Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Administrative Agent and the
other Agents and each Lender through the Administrative Agent or any of their
respective authorized representatives, during normal business hours and at
reasonable intervals, to visit all of its offices, to discuss its financial
matters with its officers and to examine (and, at the expense of the
Administrative Agent or such

35



--------------------------------------------------------------------------------



 



other Agent or Lender or, if a Default or Event of Default has occurred and is
continuing, at the expense of Borrower, photocopy extracts from) any of its
books or other records.
     SECTION 5.6. Use of Proceeds. Borrower will, and will cause each Subsidiary
to, use the proceeds of the Loans (i) for the purpose of funding payment of the
costs associated with the Acquisitions and to pay fees and expenses in
connection with the Acquisitions and this Agreement, and (ii) for Borrower’s and
its Subsidiaries’ general corporate purposes, including any non-hostile
acquisitions, or to backup Borrower’s commercial paper facilities.
ARTICLE VI
Financial Covenant
     Until the Commitments have expired or been terminated and all Obligations
shall have been paid in full and unless the Required Lenders shall otherwise
consent in writing, Borrower covenants and agrees with the Lenders that:
     SECTION 6.1. Ratio of Total Debt to Capital. Borrower will not permit its
ratio (expressed as a percentage) of (i) the consolidated Debt of Borrower and
its Subsidiaries to (ii) Capital to be greater than 60% at the end of any fiscal
quarter beginning with the fiscal quarter ending September 30, 2010.
ARTICLE VII
Negative Covenants
     Until the Commitments have expired or terminated and all Obligations have
been paid in full and unless the Required Lenders shall otherwise consent in
writing, Borrower covenants and agrees with the Lenders that:
     SECTION 7.1. Liens. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon the
stock, assets, or indebtedness of Borrower or any of its Subsidiaries to secure
Indebtedness of Borrower or any other Person except:

  (i)   Liens on any property or assets owned or leased by Borrower or any
Subsidiary existing at the time such property or asset was acquired (or at the
time such Person became a Subsidiary); provided that in the case of the
acquisition of a Subsidiary such Lien only encumbers property or assets
immediately prior to, or at the time of, the acquisition by Borrower of such
Subsidiary;     (ii)   purchase money Liens so long as such Liens only encumber
property or assets acquired with the proceeds of the purchase money indebtedness
incurred in connection with such Lien;     (iii)   Liens granted by an
Unrestricted Subsidiary on its assets to secure Indebtedness incurred by such
Unrestricted Subsidiary;     (iv)   Liens on assets of a Restricted Subsidiary
securing Indebtedness of a Restricted Subsidiary owing to Borrower or to another
Restricted Subsidiary or Liens on

36



--------------------------------------------------------------------------------



 



      assets of an Unrestricted Subsidiary securing Indebtedness of an
Unrestricted Subsidiary owing to Borrower, to a Restricted Subsidiary or to
another Unrestricted Subsidiary;     (v)   Liens existing on the Effective Date
set forth on Schedule 7.1;     (vi)   Liens arising under operating agreements;
    (vii)   Liens reserved in oil, gas and/or mineral leases for bonus rental
payments and for compliance with the terms of such leases;     (viii)   Liens
pursuant to partnership agreements, oil, gas and/or mineral leases, farm-out
agreements, division orders, contracts for the sale, delivery, purchase,
exchange, or processing of oil, gas and/or other hydrocarbons, unitization and
pooling declarations and agreements, operating agreements, development
agreements, area of mutual interest agreements, forward sales of oil, natural
gas and natural gas liquids, and other agreements which are customary in the
oil, gas and other mineral exploration, development and production business and
in the business of processing of gas and gas condensate production for the
extraction of products therefrom;     (ix)   Liens on the stock or other
ownership interests of or in any Unrestricted Subsidiary;     (x)   Liens for
taxes, assessments or similar charges, incurred in the ordinary course of
business, that are not yet due and payable or that are being contested as set
forth in Section 3.6;     (xi)   pledges or deposits made in the ordinary course
of business to secure payment of worker’s compensation, or to participate in any
fund in connection with worker’s compensation, unemployment insurance, old-age
pensions or other social security programs;     (xii)   Liens imposed by
mandatory provisions of law such as for mechanics’, materialmen’s,
warehousemen’s, carriers’, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable;     (xiii)  
Liens in renewal or extension of any of the foregoing permitted Liens, so long
as limited to the property or assets encumbered and the amount of Indebtedness
secured immediately prior to such renewal or extension; and     (xiv)   in
addition to Liens permitted by clauses (i) through (xiii) above, Liens on
property or assets of the Borrower and its Subsidiaries if the aggregate
Indebtedness of all such Persons secured thereby does not exceed five percent
(5%) of Borrower’s Consolidated Assets; provided that nothing in this definition
shall in and of itself constitute or be deemed to constitute an agreement or
acknowledgment by the Administrative Agent or any Lender that the

37



--------------------------------------------------------------------------------



 



      Indebtedness subject to or secured by any such Lien ranks (apart from the
effect of any Lien included in or inherent in any such Liens) in priority to the
Obligations.

     SECTION 7.2. Mergers. Borrower will not liquidate or dissolve, consolidate
with, or merge into or with, any other Person, or sell, lease or otherwise
transfer all or substantially all of its assets unless (a) Borrower is the
survivor of such merger or consolidation, and (b) no Default or Event of Default
has occurred and is continuing or would occur after giving effect thereto.
     SECTION 7.3. Asset Dispositions. Borrower will not, and will not permit any
of its Restricted Subsidiaries to, sell, transfer, lease, contribute or
otherwise convey, or grant options, warrants or other rights with respect to all
or substantially all of its assets. Notwithstanding the foregoing, nothing
herein shall prohibit any transfer of any assets from any Borrower to any
Subsidiary of Borrower, from any Subsidiary of a Borrower to such Borrower or
from a Subsidiary of Borrower to another Subsidiary of such Borrower.
     SECTION 7.4. Transactions with Affiliates. Borrower will not, and will not
permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of its other Affiliates unless such
arrangement or contract or group of arrangements or contracts, as the case may
be, are conducted on an arms-length basis; provided, however, that this Section
shall not apply to Apache Offshore Investment Partnership, a Delaware general
partnership, Apache Offshore Petroleum Limited Partnership, a Delaware limited
partnership, Main Pass 151 Pipeline Company, a Texas general partnership, and
Apache 681/682 Joint Venture, a Texas joint venture.
     SECTION 7.5. Restrictive Agreements. Borrower will not, and will not permit
any of its Subsidiaries to, enter into any agreement (excluding this Agreement,
or any other Loan Document) limiting the ability of Borrower to amend or
otherwise modify this Agreement or any other Loan Document. Borrower will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
agreement which restricts or prohibits the ability of any Restricted Subsidiary
to make any payments, directly or indirectly, to Borrower by way of dividends,
advances, repayments of loans or advances, reimbursements of management and
other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Restricted Subsidiary to make any payment, directly or indirectly,
to Borrower.
     SECTION 7.6. Guaranties. Borrower will not, and will not permit any of its
Restricted Subsidiaries to, guaranty any Indebtedness not included in the
consolidated Debt of Borrower and its Subsidiaries in an aggregate outstanding
principal amount at any time exceeding $100,000,000.
ARTICLE VIII
Events of Default
     SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

38



--------------------------------------------------------------------------------



 



  (a)   Non-Payment of Obligations. Borrower shall default in the payment or
prepayment when due of any principal of any Loan, or Borrower shall default (and
such default shall continue unremedied for a period of five (5) Business Days)
in the payment when due of any interest, fee or of any other obligation
hereunder.     (b)   Breach of Warranty. Any representation or warranty of
Borrower made or deemed to be made hereunder or in any other Loan Document or
any other writing or certificate furnished by or on behalf of Borrower to the
Administrative Agent, any other Agent or any Lender for the purposes of or in
connection with this Agreement or any such other Loan Document is or shall be
false or misleading when made in any material respect.     (c)   Non-Performance
of Covenants and Obligations. Borrower shall default in the due performance and
observance of any of its obligations under Section 7.2 or under Article VI.    
(d)   Non-Performance of Other Covenants and Obligations. Borrower shall default
in the due performance and observance of any other agreement contained herein or
in any other Loan Document, and such default shall continue unremedied for a
period of 30 days after notice thereof shall have been given to Borrower by the
Administrative Agent or the Required Lenders.     (e)   Default on Other
Indebtedness. A default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any direct
payment obligation of Borrower or any of its Restricted Subsidiaries in any
amount in excess of $100,000,000.     (f)   Pension Plans. Any of the following
events shall occur with respect to any Pension Plan: (a) the termination of a
Pension Plan if, as a result of such termination, Borrower or any member of its
Controlled Group could be required to make a contribution to such Pension Plan,
or would reasonably expect to incur a liability or obligation to such Pension
Plan, in excess of $100,000,000; or (b) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a lien under Section
302(f) of ERISA with respect to a liability or obligation in excess of
$100,000,000.     (g)   Bankruptcy and Insolvency. Borrower or any of its
Restricted Subsidiaries shall (a) become insolvent or generally fail to pay, or
admit in writing its inability or unwillingness to generally pay, debts as they
become due; (b) apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for Borrower, or any of its
Restricted Subsidiaries, or any substantial part of the property of any thereof,
or make a general assignment for the benefit of creditors; (c) in the absence of
such application, consent or acquiescence, permit or suffer to exist the
appointment of a trustee, receiver, sequestrator or other custodian for
Borrower, or any of its Restricted Subsidiaries, or for a substantial part of
the property of any thereof, and such trustee, receiver, sequestrator or other

39



--------------------------------------------------------------------------------



 



      custodian shall not be discharged within 60 days, provided that Borrower
and each Restricted Subsidiary hereby expressly authorizes the Administrative
Agent, each other Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; (d) permit or suffer to exist the
commencement of any bankruptcy, reorganization, debt arrangement or other case
or proceeding under any bankruptcy or insolvency law, or any dissolution,
winding up or liquidation proceeding, in respect of Borrower or any of its
Restricted Subsidiaries, and, if any such case or proceeding is not commenced by
Borrower or such Restricted Subsidiary, such case or proceeding shall be
consented to or acquiesced in by Borrower or such Restricted Subsidiary or shall
result in the entry of an order for relief or shall remain for 60 days
undismissed, provided that Borrower and each Restricted Subsidiary hereby
expressly authorizes the Administrative Agent and each Lender to appear in any
court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Loan Documents; or (e) take
any corporate or partnership action authorizing, or in furtherance of, any of
the foregoing.     (h)   Judgments. Any judgment or order for the payment of
money in an amount of $100,000,000 or more in excess of valid and collectible
insurance in respect thereof or in excess of an indemnity with respect thereto
reasonably acceptable to the Required Lenders shall be rendered against Borrower
or any of its Restricted Subsidiaries and either (a) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order, or
(b) such judgment shall have become final and non-appealable and shall have
remained outstanding for a period of 60 consecutive days.     (i)   Change in
Control. Any Person or group of Persons (within the meaning of Section 13 or 14
of the Securities Exchange Act) shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act) of 33 1/3% or more of the outstanding shares
of common stock of Borrower.

     SECTION 8.2. Action if Bankruptcy. If any Event of Default described in
Section 8.1(g) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other obligations hereunder shall automatically be and
become immediately due and payable, without notice or demand.
     SECTION 8.3. Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in Section 8.2) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Administrative
Agent, upon the direction of the Required Lenders, shall by notice to Borrower
declare all of the outstanding principal amount of the Loans and all other
obligations hereunder to be due and payable and the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other obligations shall be and become immediately due and
payable, without further notice, demand or presentment, and the Commitments
shall terminate.

40



--------------------------------------------------------------------------------



 



ARTICLE IX
Agents
     Each of the Lenders hereby irrevocably appoints JPMorgan as Administrative
Agent, and Citibank, N.A., Bank of America, N.A. and Goldman Sachs Bank USA as
Co-Syndication Agents and authorizes each such Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.
     Any bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.
     The Agents shall not have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, (a) the
Agents shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) each Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2), and (c) except as expressly set
forth herein, each Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Subsidiaries that is communicated to or obtained by the bank serving as
such Agent or any of its Affiliates in any capacity. Each Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct. Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Borrower or a Lender, and such
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent. None of the Persons identified on the facing page of this Agreement as
the “Co-Lead Arrangers and Joint Bookrunners” (the “Arrangers”) or the
Co-Syndication Agents shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document other
than, except in the case of the Arrangers, those applicable to all Lenders as
such.
     The Administrative Agent and the other Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or

41



--------------------------------------------------------------------------------



 



sent by the proper Person. The Administrative Agent and the other Agents also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent and the other Agents may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
     Any Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and Borrower. Upon any such resignation, Borrower
shall have the right, in consultation with the Required Lenders, to appoint one
of the Lenders as a successor. If no successor shall have been so appointed by
Borrower and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
ARTICLE X
Miscellaneous
     SECTION 10.1 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for

42



--------------------------------------------------------------------------------



 



herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

                    (a)   if to Borrower, to:
 
                      Apache Corporation           2000 Post Oak Boulevard,
Suite 100           Houston, Texas 77056-4400
 
        Attention:   Matthew W. Dundrea
 
          Vice President and Treasurer
 
        Telephone:   (713) 296-6640
 
        Facsimile:   (713) 296-6458
 
                    with a copy to:
 
                      Assistant Treasurer           Apache Corporation          
2000 Post Oak Boulevard, Suite 100           Houston, Texas 77056-4400
 
        Telephone:   (713) 296-6642
 
        Facsimile:   (713) 296-6477
 
                    and with copy to:
 
                      Vice President and General Counsel           Apache
Corporation           2000 Post Oak Boulevard, Suite 100           Houston,
Texas 77056-4400
 
        Telephone:   (713) 296-6204
 
        Facsimile:   (713) 296-6458
 
                (b)   if to the Administrative Agent, to:
 
                      JPMorgan Chase Bank, N.A.           Loan & Agency Services
Group           1111 Fannin Street, 10th Floor           Houston, Texas 77002
 
        Attention:   Monica Espitia
 
        Telephone:   (713) 427-6557
 
        Facsimile:   (713) 427-6307
 
                    with a copy to:
 
                      JPMorgan Chase Bank, N.A.           707 Travis Street,
12th floor North           Houston, Texas 77002
 
        Attention:   Debra Hrelja
 
        Telephone:   (713) 216-4039
 
        Facsimile:   (713) 216-8870

43



--------------------------------------------------------------------------------



 



     (c) if to any other Lender, to it at its address (or telecopy number)
provided to the Administrative Agent and Borrower or as set forth in its
Administrative Questionnaire.
Notices and other communications between the Administrative Agent and the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 10.2 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by Borrower therefrom shall
in any event be effective except in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by Borrower and the Required
Lenders or by Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender or the Commitments without the written consent of such
Lender or each Lender, respectively, (ii) reduce the principal amount of any
Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Sections 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments

44



--------------------------------------------------------------------------------



 



required thereby, without the written consent of each Lender, or (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof or thereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or thereunder or make
any determination or grant any consent hereunder or thereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or thereunder without the prior written consent of the
Administrative Agent.
     SECTION 10.3 Expenses; Indemnity; Damage Waiver.
     (a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by J.P. Morgan Securities, Inc. and the Agents, including the reasonable fees,
charges and disbursements of counsel for the Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Agents or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Agents or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or this Agreement.
     (b) Borrower shall indemnify the Agents, the Arrangers and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), WHETHER OR NOT RELATED TO ANY NEGLIGENCE OF THE
INDEMNITEE, against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the actual or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
brought by a third party or by the Borrower and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) arise in connection with any issue
in litigation commenced by Borrower or any of its Subsidiaries against any
Indemnitee for which a final judgment is entered in favor of Borrower or any of
its Subsidiaries against such Indemnitee.
     (c) To the extent that Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees

45



--------------------------------------------------------------------------------



 



to pay to the Administrative Agent, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent.
     (d) To the extent permitted by applicable law, Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof, except for any such claim
arising from such Indemnitee’s gross negligence or willful misconduct.
     (e) All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.
     SECTION 10.4 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) Borrower
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld); (ii) except in the case of an assignment to a Lender
or an Affiliate of a Lender, the Administrative Agent must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld), (iii) except in the case of an assignment to a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in
increments of $1,000,000 and not less than $10,000,000 unless each of Borrower
and the Administrative Agent otherwise consent, (iv) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, (v) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
(vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of Borrower otherwise required under this paragraph shall not be
required if an Event of Default under Section 8.1 has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the

46



--------------------------------------------------------------------------------



 



effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16, 2.17 and 10.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register and will provide
prompt written notice to Borrower of the effectiveness of such Assignment. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) if such Participant is not a Lender
or an Affiliate of a Lender, such Lender shall have given notice to Borrower of
the name of the Participant and the amount of such participation. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,

47



--------------------------------------------------------------------------------



 



modification or waiver described in clauses (ii) and (iii) of the first proviso
to Section 10.2(b) that affects such Participant. Subject to paragraph (f) of
this Section, Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
     (f) A Participant shall not be entitled to receive any greater payment
under Sections 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless Borrower shall expressly agree otherwise in writing. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 2.16(e) as though it were a Lender.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or, in the case of a Lender organized in a
jurisdiction outside of the United States, a comparable Person, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     SECTION 10.5 Survival. All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16, 2.17 and 10.3 and Article IX shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
     SECTION 10.6 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the

48



--------------------------------------------------------------------------------



 



Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     SECTION 10.7 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 10.8 Right of Setoff. If an Event of Default shall have occurred
and be continuing and the Obligations of Borrower shall have been accelerated,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of Borrower against any of and all
the obligations of Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
     SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
     (b) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY

49



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE FIRST
SENTENCE OF PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
     (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
     SECTION 10.10 Markit Data.
     (a) JPMorgan, in any capacity, whether in an individual capacity or as
Administrative Agent or Lender or otherwise, shall receive data from Markit with
respect to the CDS Margin and agrees in such capacity to provide to Designated
Users identified by each Lender (and, if JPMorgan is not the Administrative
Agent, the Administrative Agent) such data, including any accompanying written
notice or supporting information from Markit (together, the “Markit Data”), via
email, log-in or other means of communication at the discretion of JPMorgan.
JPMorgan shall have all of the rights, benefits and protections of the
Administrative Agent provided for in Article IX when acting in such capacity
with respect to the provision of any Markit Data.
     For the avoidance of doubt, any Designated User shall only access and use
the Markit Data for the purposes as specified in this Agreement on behalf of the
respective Lenders or, if applicable, the Administrative Agent as shall be
required by such Lender, and if applicable, the Administrative Agent, to comply
with the terms of this Section 10.10. Each Lender, and if applicable, the
Administrative Agent, hereby agrees, without limiting Markit’s or JPMorgan’s
other rights and remedies, that it is responsible for and liable for any breach
of any of the provisions of this Section 10.10 by its respective Designated
Users.
     (b) Each Agent and Lender acknowledges that all copyright, database rights,
trademarks, patents, rights of privacy or publicity and other proprietary or
intellectual property rights (including all models, software, data and any
materials) comprised in all or any of the Markit Data, or their provision, and
all enhancements, modifications or additional services thereof, are and will be
the exclusive property of Markit. Except as provided for under this Agreement,
each Agent and Lender agrees that it will not use the same (including copying,
reverse engineering or, except as otherwise required by law or regulation,
disclosing it to any Person, for any purpose whatsoever) and will not remove or
deface any trademarks associated

50



--------------------------------------------------------------------------------



 



with the Markit Data. Each Agent and Lender acknowledges that the Markit Data
was developed, compiled, prepared, revised, selected and arranged by Markit and
others (including certain information sources (each a “Data Provider”)) through
the application of methods and standard of judgment developed and applied
through the expenditure of substantial time, effort and money, and constitute
valuable intellectual property and trade secrets of Markit. Each Agent and
Lender shall make reasonable efforts to comply, at Markit’s expense, with all
reasonable written requests made by JPMorgan (upon Markit’s written requests to
JPMorgan) to protect any contractual, statutory and common law rights in the
Markit Data.
     (c) Each Agent and Lender acknowledges that none of Markit, JPMorgan, their
respective Affiliates or any Data Provider makes any warranty, express or
implied, as to the accuracy or completeness of the Markit Data or as to the
results to be attained by any Agent or Lender or others from the Use of the
Markit Data. Each Agent and Lender hereby acknowledges that there are no express
or implied warranties of title, merchantability or fitness for a particular
purpose or use, and that it has not relied upon any warranty, guaranty or
representation made by Markit, JPMorgan, their respective Affiliates or any Data
Provider.
     (d) Neither Markit and its Affiliates nor any Data Provider nor JPMorgan
and its Affiliates shall in any way be liable to any Agent or Lender or any
client of any Agent or Lender for any inaccuracies, errors or omissions,
regardless of cause, in the Markit Data provided hereunder or for any damages
(whether direct or indirect) resulting therefrom except, in each case, in the
event of its own fraud, gross negligence or willful misconduct. Without limiting
the foregoing, Markit and JPMorgan shall have no liability whatsoever to any
Agent or Lender or client of an Agent or a Lender, whether in contract
(including under any indemnity), in tort (including negligence), under a
warranty, under statute or otherwise, in respect of any loss or damage suffered
by such Agent or Lender or client as a result of or in connection with any
opinions, recommendations, forecasts, judgments, or any other conclusions, or
any course of action determined, by such Agent or Lender or any client of such
Agent or Lender, based on the Markit Data. To the extent permitted by law,
neither Markit nor JPMorgan nor their respective Affiliates shall be liable for
any loss of profits or revenue or any indirect or consequential losses or
damages whatsoever incurred, whether or not it has been advised in advance of
the possibility of any such loss. Notwithstanding anything in this Section 10.10
to the contrary, any waiver of liability on the part of JPMorgan and its
Affiliates in this Section 10.10 shall be limited to the extent and scope of any
waiver of liability with respect to the Administrative Agent as set forth in
Article IX hereunder.
     (e) Each Agent and Lender acknowledges that it or its employees may, in the
course of performing such Agent’s or Lender’s responsibilities under this
Agreement, be exposed to or acquire information which is proprietary or
confidential to Markit or to third parties to whom Markit owes a duty of
confidentiality. Markit’s and such third parties’ confidential information means
the Markit Data and any related materials provided by Markit through JPMorgan to
each Agent and Lender and the Administrative Agent under this Agreement. Each
Agent and Lender agrees to hold Markit’s and such third parties’ confidential
information in confidence to the same extent and in the same manner as such
Agent and Lender is required to hold the Borrower’s information confidential
pursuant to Section 10.12 and agrees that it will follow procedures which are
intended to put any transferee of such confidential information on notice that
such confidential information may not be used for any other purposes except as
contemplated herein.

51



--------------------------------------------------------------------------------



 



It is understood and agreed that in the event of a breach of confidentiality,
damages may not be an adequate remedy and that JPMorgan shall be entitled to
injunctive relief to restrain any such breach, threatened or actual.
Notwithstanding anything herein to the contrary, the Agents and Lenders and the
Administrative Agent are entitled to disclose and use the Markit Data in the
normal course of their business as it relates to this Agreement, including, but
not limited to, disclosing such information to ratings agencies, regulatory
agencies, league table providers, prospective assignees and participants.
     (f) Borrower acknowledges that each of JPMorgan and the other Lenders and
the Agents from time to time may conduct business with and may be a shareholder
of Markit and that each of JPMorgan or the other Lenders and the Agents may have
from time to time the right to appoint one or more directors to the board of
directors of Markit.
     SECTION 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 10.12 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of Borrower or
(h) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section by any Person or (B) becomes available to
any Agent or any Lender on a non-confidential basis from a source other than
Borrower or any Person obligated to maintain the confidentiality of such
Information. Prior to disclosing any Information under clause (c) above, the
Agent or Lender required or asked to make such disclosure shall make a good
faith effort to give Borrower prior notice of such proposed disclosure to permit
Borrower to attempt to obtain a protective order or other appropriate injunctive
relief. For the purposes of this Section, “Information” means all information
received from Borrower relating to Borrower or its business, other than any
publicly available information and such information that is available to any
Agent or any Lender on a non-confidential basis prior to disclosure by Borrower;
provided that, in the case of information received from Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

52



--------------------------------------------------------------------------------



 



     SECTION 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower to
a Lender or any Agent under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender or
Agent limiting rates of interest which may be charged or collected by such
Lender or Agent. Accordingly, if the transactions contemplated hereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or Agent (including the laws of any jurisdiction whose laws may be mandatorily
applicable to such Lender or Agent notwithstanding anything to the contrary in
this Agreement or any other Loan Document but subject to Section 2.12 hereof)
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document, it is agreed as follows:
     (i) the provisions of this Section shall govern and control;
     (ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement by such Lender or Agent shall under
no circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to each Lender and the
Agent herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to Borrower by
such Lender or Agent (or, if such consideration shall have been paid in full,
such excess refunded to Borrower);
     (iii) all sums paid, or agreed to be paid, to such Lender or Agent for the
use, forbearance and detention of the indebtedness of Borrower to such Lender or
Agent hereunder or under any Loan Document shall, to the extent permitted by
laws applicable to such Lender or Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;
     (iv) if at any time the interest provided pursuant to this Section or any
other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender or Agent,
exceeds that amount which would have accrued at the Highest Lawful Rate, the
amount of interest and any such fees or compensation to accrue to such Lender or
Agent pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender or Agent
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement or such other Loan Document, as
the case may be, and such fees or compensation deemed to be interest equals the
amount of interest which would have accrued to such Lender or Agent if a varying
rate per annum equal to the interest provided pursuant to any other relevant

53



--------------------------------------------------------------------------------



 



Section hereof (other than this Section), as applicable, had at all times been
in effect, plus the amount of fees which would have been received but for the
effect of this Section; and
     (v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender or Agent would cause such Lender to charge Borrower a criminal rate of
interest, the Lenders and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender or Agent, as applicable, and if
received such affected Lender or Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.
     SECTION 10.14 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower in accordance with the Act.
     SECTION 10.15 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            APACHE CORPORATION
      By:   /s/ Matthew W. Dundrea         Name:   Matthew W. Dundrea       
Title:   Vice President and Treasurer     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-1



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:   /s/ Robert Traband         Name:   Robert Traband        Title:  
Managing Director     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]

S-2



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Co-Syndication Agent and as a
Lender
      By:   /s/ Andrew Sidford         Name:   Andrew Sidford        Title:  
Vice President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-3



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Co-Syndication
Agent and as a Lender
      By:   /s/ Joseph F. Scott         Name:   Joseph F. Scott        Title:  
Senior Vice President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-4



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as a Co-Syndication
Agent and as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-5



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-6



--------------------------------------------------------------------------------



 



            UNION BANK. N.A., as a Lender
      By:   /s/ Timothy Brendel         Name:   Timothy Brendel        Title:  
Vice President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-7



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Mercedes Ahumada         Name:   Mercedes Ahumada       
Title:   Vice President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-8



--------------------------------------------------------------------------------



 



            STANDARD CHARTERED BANK, as a Lender
      By:   /s/ James Hughes         Name:   James Hughes        Title:  
Director              By:   /s/ Andrew Y. Ng         Name:   Andrew Y. Ng       
Title:   Director     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-9



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Christina Faith         Name:   Christina Faith        Title:  
Director     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-10



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Lender
      By:   /s/ David Dodd         Name:   David Dodd        Title:   Managing
Director              By:   /s/ Betsy Jocher         Name:   Betsy Jocher       
Title:   Director     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-11



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as a
Lender
      By:   /s/ David Slye         Name:   David Slye        Title:   Senior
Vice President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-12



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH, as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-13



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL, as a Lender
      By:   /s/ Kevin Utsey         Name:   Kevin Utsey        Title:   Vice
President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-14



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender
      By:   /s/ Oliver Schwarz         Name:   Oliver Schwarz        Title:  
Director              By:   /s/ Heidi Sandquist         Name:   Heidi Sandquist 
      Title:   Director     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-15



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Don J. McKinnerney         Name:   Don J. McKinnerney       
Title:   Authorized Signatory     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-16



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE, as a Lender
      By:   /s/ Stephen W. Warfel         Name:   Stephen W. Warfel       
Title:   Managing Director     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-17



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK (USA), as a
Lender
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Senior Vice
President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-18



--------------------------------------------------------------------------------



 



            COMMONWEALTH BANK OF AUSTRALIA,
as a Lender
      By:   /s/ Greg Caione         Name:   Greg Caione        Title:   Head of
Natural Resources - Americas     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]


S-19



--------------------------------------------------------------------------------



 



            BANCO BILBAO VIZCAYA ARGENTERIA,
S.A. NEW YORK BRANCH, as a Lender
      By:   /s/ Michael Oka         Name:   Michael Oka        Title:  
Executive Director              By:   /s/ Guilherme Gobbo         Name:  
Guilerme Gobbo        Title:   Vice President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]

S-20



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Mike Mendenhall         Name:   Mike Mendenhall        Title:  
Vice President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]

S-21



--------------------------------------------------------------------------------



 



            THE TORONTO-DOMINION BANK, NEW
YORK BRANCH, as a Lender
      By:   /s/ Robyn Zeller         Name:   Robyn Zeller        Title:   Vice
President     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]

S-22



--------------------------------------------------------------------------------



 



            AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, as a Lender
      By:   /s/ John W. Wade         Name:   John W. Wade        Title:   Deputy
General Manager
Head of Operations and Infrastructure     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]

S-23



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ David G. Mills         Name:   David G. Mills        Title:  
Managing Director     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]

S-24



--------------------------------------------------------------------------------



 



            NATIXIS, as a Lender
      By:   /s/ Louis P. Laville, III         Name:   Louis P. Laville, III     
  Title:   Managing Director              By:   /s/ Daniel Payer         Name:  
Daniel Payer        Title:   Managing Director     

[SIGNATURE PAGE TO
364-DAY SENIOR REVOLVING CREDIT FACILITY]

S-25